DETAILED ACTION

Notice of Amendment
The Amendment filed 8/11/2021 has been entered.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4, 6-14 are directed to method claims non-elected without traverse.  Accordingly, claims 1-4 and 6-14 been cancelled.

Allowable Subject Matter
Claims 15 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record is silent with respect to “a steering wire comprising a stranded plastic polymer including first, second, and third wire portions, the first wire portion being connected to the steerable tip part, and the second wire portion being located between the first and third wire portions; an adhesive that is hardenable or settable and is located on at least one surface of at least one of the second and third wire portions; and a crimp shell comprising a crimp formed by application of a crimping force to deform the crimp shell, the crimp attaching  and at least partly enclosing the second wire portion, the third wire portion, and at least a portion of the adhesive, wherein a yield detachment force, measured after setting or hardening of the adhesive, required to detach the second wire portion and/or the third wire portion from the crimp exceeds about 40 N, the yield detachment force being applied by pulling the second wire portion and the third wire portion in opposite directions.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200222667  	US 20190111236   	US 20110054287   	US 20140336573   
US 20100069834   	US 20180309908   	US 20140257240   	US 20060200047   
US 20010041891   	US 20200312546   	US 20200014130   	US 20190036234   
US 20130074303   	US 20020164130   	US 20040199052   	US 20050107667   
US 20060111209   	US 20110152613   	US 20180028786   	US 20150366435  
 US 20180042519   	US 20170108356  	 US 20160213232   	US 20160100771      
US 6684562   	US 9678275   	US 5480203  	 US 5455880  
 US 5752912 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        November 15, 2021